UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. -Dreyfus Strategic Beta Emerging Markets Equity Fund -Dreyfus Strategic Beta Global Equity Fund -Dreyfus Strategic Beta U.S. Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Emerging Markets Equity Fund January 31, 2016 (Unaudited) Common Stocks94.3% Shares Value ($) Brazil5.2% Ambev 32,600 152,087 B2W Cia Digital 800 a 2,652 Banco Bradesco 2,920 14,301 Banco do Brasil 14,200 49,170 BB Seguridade Participacoes 6,500 37,588 BM&FBovespa 21,400 54,894 BR Malls Participacoes 1,000 2,968 BRF 4,800 57,879 CCR 7,200 23,005 CETIP 1,100 10,517 Cia de Saneamento Basico do Estado de Sao Paulo 2,900 15,458 Cia Siderurgica Nacional 16,200 14,378 Cielo 2,400 20,323 Cosan Industria e Comercio 1,200 7,542 CPFL Energia 1,225 a 4,965 Duratex 2,200 2,915 EDP - Energias do Brasil 6,600 19,999 Embraer 1,900 13,662 Equatorial Energia 1,100 9,947 Estacio Participacoes 700 2,049 Fibria Celulose 1,100 12,117 Hypermarcas 700 a 3,911 JBS 21,100 56,973 Klabin 600 3,150 Kroton Educacional 4,100 8,713 Localiza Rent a Car 500 2,741 Lojas Renner 3,900 17,297 Multiplan Empreendimentos Imobiliarios 100 1,035 Natura Cosmeticos 1,200 6,723 OdontoPrev 1,700 4,293 Petroleo Brasileiro 37,400 a 64,799 Porto Seguro 1,000 6,543 Qualicorp 500 1,686 Raia Drogasil 800 8,296 Souza Cruz 3,400 b 23,121 Sul America 4,700 21,233 Tim Participacoes 5,200 8,281 Totvs 500 4,050 Tractebel Energia 1,900 16,075 Transmissora Alianca de Energia Eletrica 4,500 19,565 Ultrapar Participacoes 4,200 62,352 Vale 7,000 17,011 WEG 1,400 5,411 Chile1.4% AES Gener 14,180 6,221 Aguas Andinas, Cl. A 27,635 13,868 Banco de Chile 144,203 14,897 Banco de Credito e Inversiones 182 7,016 Banco Santander Chile 514,869 22,258 Cia Cervecerias Unidas 458 5,011 CorpBanca 266,560 2,021 Empresa Nacional de Electricidad 33,925 44,178 Empresas Copec 3,951 34,060 Enersis 217,617 51,857 LATAM Airlines Group 2,862 a 14,763 SACI Falabella 2,338 15,403 China16.2% AAC Technologies Holdings 1,400 8,956 Agricultural Bank of China, Cl. H 148,600 53,142 Air China, Cl. H 24,700 15,943 Alibaba Group Holding, ADR 800 a 53,624 Aluminum Corp. of China, Cl. H 42,000 a 12,526 Anhui Conch Cement, Cl. H 5,500 10,676 ANTA Sports Products 5,700 13,770 AviChina Industry & Technology, Cl. H 11,000 7,735 Baidu, ADR 200 a 32,654 Bank of China, Cl. H 428,700 169,686 Bank of Communications, Cl. H 46,700 28,627 Beijing Capital International Airport, Cl. H 6,000 5,456 Beijing Enterprises Water Group 8,000 a 3,990 Byd, Cl. H 3,000 a 13,794 CGN Power 12,000 3,569 China Cinda Asset Management, Cl. H 32,000 10,083 China CITIC Bank, Cl. H 35,200 a 20,396 China Communications Construction, Cl. H 67,600 60,259 China Communications Services, Cl. H 41,900 16,520 China Construction Bank, Cl. H 511,600 315,225 China Everbright Bank, Cl. H 20,000 9,432 China Galaxy Securities, Cl. H 13,300 9,842 China International Marine Containers Group, Cl. H 7,700 12,128 China Life Insurance, Cl. H 35,200 84,609 China Longyuan Power Group, Cl. H 11,000 6,567 China Medical System Holdings 2,000 2,344 China Merchants Bank, Cl. H 15,200 29,554 China Mengniu Dairy 7,600 10,663 China Minsheng Banking, Cl. H 26,200 23,381 China National Building Material, Cl. H 53,400 22,459 China Pacific Insurance Group, Cl. H 14,500 50,677 China Petroleum & Chemical, Cl. H 222,900 125,308 China Railway Construction, Cl. H 45,200 45,274 China Railway Group, Cl. H 52,400 38,037 China Resources Gas Group 4,000 9,993 China Shenhua Energy, Cl. H 18,600 28,072 China Shipping Container Lines, Cl. H 6,000 a 1,149 China Southern Airlines Company, Cl. H 34,300 20,661 China State Construction International Holdings 7,600 12,095 China Telecom, Cl. H 104,800 49,346 China Vanke, Cl. H 20,000 45,073 Chongqing Changan Automobile, Cl. B 3,000 5,887 Chongqing Rural Commercial Bank, Cl. H 9,000 4,608 CITIC Securities, Cl. H 4,500 8,587 Ctrip.com International, ADR 100 a 4,268 Dalian Wanda Commercial Properties 2,400 11,618 Datang International Power Generation, Cl. H 38,000 10,102 Dongfeng Motor Group, Cl. H 19,100 22,670 Evergrande Real Estate Group 63,800 42,327 Fosun International 7,000 9,320 Geely Automobile Holdings 38,200 16,373 GF Securities, Cl. H 2,800 a 5,673 Great Wall Motor, Cl. H 18,600 14,062 Guangzhou Automobile Group, Cl. H 14,000 11,682 Guangzhou R&F Properties, Cl. H 10,000 10,857 Haier Electronics Group 7,000 12,244 Haitian International Holdings 3,000 3,646 Haitong Securities, Cl. H 7,600 11,608 Huadian Power International, Cl. H 28,600 16,969 Huaneng Power International, Cl. H 107,600 87,559 Huaneng Renewables, Cl. H 24,000 5,221 Huatai Securities, Cl. H 2,200 a 4,155 Industrial & Commercial Bank of China, Cl. H 442,900 232,293 Jiangsu Expressway, Cl. H 15,300 18,236 Jiangxi Copper, Cl. H 18,100 18,022 Kunlun Energy 14,000 10,370 NetEase, ADR 200 31,228 New China Life Insurance, Cl. H 6,700 22,643 New Oriental Education & Technology Group, ADR 200 6,282 People's Insurance Company Group of China, Cl. H 90,500 36,510 PICC Property & Casualty, Cl. H 21,900 37,652 Ping An Insurance Group Company of China, Cl. H 28,600 130,552 Qihoo 360 Technology, ADR 100 a 7,171 Semiconductor Manufacturing International 80,000 a 6,920 Shandong Weigao Group Medical Polymer, Cl. H 4,000 2,542 Shanghai Electric Group, Cl. H 14,000 6,118 Shanghai Lujiazui Finance & Trade Zone Development 1,600 b 5,344 Shanghai Pharmaceuticals Holding, Cl. H 3,900 7,552 Shenzhou International Group Holdings 1,000 5,370 Shui On Land 10,000 2,428 Sihuan Pharmaceutical Holdings Group 1,000 b 281 Sino-Ocean Land Holdings 24,800 12,573 Sinopec Engineering Group, Cl. H 13,000 10,833 Sinopec Shanghai Petrochemical, Cl. H 74,300 a 30,189 Sinopharm Group, Cl. H 16,800 58,788 Sinotrans, Cl. H 17,000 7,790 SOHO China 20,500 9,563 Sunac China Holdings 20,000 12,481 Tencent Holdings 5,900 111,463 Travelsky Technology, Cl. H 3,000 4,582 Vipshop Holdings, ADS 900 a 11,556 Want Want China Holdings 31,400 20,702 Weichai Power, Cl. H 7,000 6,739 Youku Tudou, ADR 100 a 2,723 YY, ADR 100 a 5,811 Zhejiang Expressway, Cl. H 17,200 14,895 Zhuzhou CSR Times Electric, Cl. H 1,000 5,162 Zijin Mining Group, Cl. H 95,200 21,561 ZTE, Cl. H 5,000 9,042 Colombia.4% Cementos Argos 1,328 3,965 Corporacion Financiera Colombiana 387 4,398 Ecopetrol 105,562 33,124 Grupo Argos 2,425 12,337 Interconexion Electrica 3,749 8,406 Czech Republic.4% CEZ 2,100 34,867 Komercni banka 60 12,627 O2 Czech Republic 1,468 15,057 Egypt.2% Commercial International Bank 4,631 18,630 Global Telecom Holding 28,032 a 6,534 Talaat Moustafa Group 3,340 2,216 Greece1.5% Alpha Bank 78 a 156 Eurobank Ergasias 235,375 a 192,446 FF Group 187 a 2,931 Hellenic Telecommunications Organization 1,741 15,112 JUMBO 485 5,131 National Bank of Greece 14,552 a 3,949 OPAP 3,685 27,156 Piraeus Bank 2 a 0 Public Power 3,781 14,301 Hong Kong5.4% Beijing Enterprises Holdings 2,500 12,535 Belle International Holdings 40,000 26,991 Brilliance China Automotive Holdings 2,000 1,920 China Everbright 4,000 8,346 China Everbright International 4,000 4,274 China Gas Holdings 4,000 5,093 China Merchants Holdings International 2,000 5,533 China Mobile 39,500 430,771 China Overseas Land & Investment 15,300 43,857 China Power International Development 40,000 17,895 China Resources Land 17,200 42,666 China Resources Power Holdings 26,600 45,361 China Taiping Insurance Holdings 14,300 a 29,570 China Unicom Hong Kong 33,300 36,890 Country Garden Holdings 42,900 16,547 CSPC Pharmaceutical Group 6,000 5,035 ENN Energy Holdings 3,800 17,120 Franshion Properties China 20,000 5,247 GCL-Poly Energy Holdings 134,300 17,343 GOME Electrical Appliances Holdings 114,300 16,048 Guangdong Investment 9,500 12,167 Hengan International Group 1,900 17,021 Kingsoft 1,000 2,174 Longfor Properties 12,900 16,306 New World China Land 4,000 3,866 Nine Dragons Paper Holdings 19,000 11,996 Shimao Property Holdings 26,200 36,953 Sino Biopharmaceutical 13,300 9,196 Sun Art Retail Group 13,500 7,591 Yuexiu Property 48,640 7,075 Hungary.3% MOL Hungarian Oil and Gas 529 25,723 OTP Bank 674 14,323 Richter Gedeon 602 11,746 Indonesia1.9% Adaro Energy 473,100 18,249 Akr Corpoindo 11,100 5,956 Astra International 92,400 43,791 Bank Central Asia 19,100 18,326 Bank Negara Indonesia 23,300 8,403 Bank Rakyat Indonesia 32,600 26,916 Gudang Garam 1,600 6,809 Indocement Tunggal Prakarsa 5,500 7,970 Indofood CBP Sukses 2,200 2,347 Jasa Marga 7,300 3,069 Kalbe Farma 41,200 4,035 Lippo Karawaci 40,300 3,102 Matahari Department Store 10,600 12,452 PT Hanjaya Mandala Sampoerna 800 6,018 Semen Indonesia 14,800 12,045 Surya Citra Media 14,200 2,805 Telekomunikasi Indonesia 419,200 102,822 Tower Bersama Infrastructure 2,200 a 1,023 Unilever Indonesia 3,900 10,460 United Tractors 12,200 15,610 XL Axiata 18,100 a 4,849 South Korea15.8% Amorepacific 50 a 17,050 AMOREPACIFIC Group 90 a 11,314 BGF Retail 64 a 11,552 BNK Financial Group 1,880 a 14,223 Celltrion 67 a 6,279 Cheil Worldwide 484 9,164 CJ 210 a 51,995 CJ CheilJedang 58 a 20,085 CJ E&M 86 a 6,667 CJ Korea Express 26 a 4,787 Coway 396 a 32,177 Daelim Industrial 296 a 19,491 Daewoo Engineering & Construction 926 a 4,318 Daewoo International 674 8,788 Daewoo Securities 901 a 5,999 DGB Financial Group 1,117 a 8,358 Dongbu Insurance 385 a 21,961 Doosan 61 3,918 E-Mart 128 17,612 GS Engineering & Construction 558 a 11,948 GS Holdings 842 a 35,756 GSretail 229 a 12,611 Hankook Tire 624 a 24,363 Hanon Systems 151 a,b 6,612 Hanssem 23 a 5,240 Hanwha 2,179 a 67,269 Hanwha Chemical 822 a 18,119 Hanwha Life Insurance 2,161 a 12,601 Hyosung 358 a 32,736 Hyundai Department Store 56 a 6,028 Hyundai Development Co-Engineering & Construction 576 a 21,920 Hyundai Engineering & Construction 782 a 24,234 Hyundai Marine & Fire Insurance 844 a 22,887 Hyundai Motor 1,396 156,476 Hyundai Steel 571 23,533 Hyundai Wia 129 a 11,457 Industrial Bank of Korea 1,899 a 18,348 Kangwon Land 632 a 21,801 KB Financial Group 966 a 24,815 KCC 17 6,262 KEPCO Plant Service & Engineering 102 a 8,523 Kia Motors 1,917 73,238 Korea Aerospace Industries 103 a 6,150 Korea Electric Power 2,822 a 124,296 Korea Gas 578 a 18,131 Korea Investment Holdings 189 a 7,421 Korea Zinc 29 a 10,620 Korean Air Lines 776 a 16,152 KT 460 10,487 KT&G 881 76,180 Kumho Petrochemical 170 a 7,256 LG 301 a 18,692 LG Chem 356 88,591 LG Display 1,975 35,992 LG Household & Health Care 25 20,835 LG Uplus 2,183 17,706 Lotte Chemical 208 a 48,128 Lotte Chilsung Beverage 2 a 3,652 Mirae Asset Securities 473 a 7,536 NAVER 53 27,978 NCSoft 24 4,734 NH Investment & Securities 656 a 5,284 Orion 8 a 6,893 Ottogi 3 a 3,535 S-1 96 8,208 S-Oil 841 55,386 Samsung C&T 120 15,069 Samsung Card 142 4,529 Samsung Electro-Mechanics 616 28,644 Samsung Electronics 486 469,141 Samsung Fire & Marine Insurance 180 45,076 Samsung Life Insurance 471 43,398 Samsung SDI 115 9,093 Samsung SDS 48 8,933 Samsung Securities 252 a 8,021 Shinhan Financial Group 2,443 a 78,438 Shinsegae 71 12,666 SK Holdings 596 a 118,660 SK Hynix 3,681 85,129 SK Innovation 1,496 a 165,498 SK Networks 2,743 a 12,542 SK Telecom 59 10,336 Woori Bank 2,038 15,048 Yuhan 25 a 6,992 Malaysia1.7% AirAsia 11,500 3,951 Astro Malaysia Holdings 6,700 4,506 Berjaya Sports Toto 11,697 8,807 British American Tobacco Malaysia 1,100 15,320 Dialog Group 3,800 1,450 DiGi.Com 18,700 21,984 Gamuda 2,600 2,858 HAP Seng Consolidated Bhd 1,900 3,297 Hong Leong Financial Group 700 2,332 IHH Healthcare 2,600 4,113 IJM 10,100 8,385 IOI 16,400 19,267 Kuala Lumpur Kepong 1,700 9,803 Lafarge Malaysia 1,700 3,757 Malaysia Airports Holdings 1,700 2,372 Maxis 15,200 20,978 MISC 4,700 9,931 Petronas Chemicals Group 13,200 22,919 Petronas Dagangan 2,500 15,337 Petronas Gas 3,900 21,505 Public Bank 3,900 17,311 SapuraKencana Petroleum 10,400 4,748 Tenaga Nasional 15,900 52,058 YTL 25,800 9,719 YTL Power International 13,600 4,813 Mexico2.4% Alfa, Cl. A 17,000 31,670 America Movil, Ser. L 21,900 15,479 Arca Continental 1,900 11,414 El Puerto de Liverpool 500 5,970 Fomento Economico Mexicano 4,100 38,880 Gentera 5,300 9,508 Gruma, Cl. B 1,200 18,088 Grupo Aeroportuario del Pacifico, Cl. B 2,000 16,843 Grupo Aeroportuario del Sureste, Cl. B 865 11,837 Grupo Bimbo, Ser. A 6,300 a 17,593 Grupo Carso, Ser. A1 1,900 7,683 Grupo Comercial Chedraui 2,200 5,749 Grupo Financiero Banorte, Ser. O 4,100 21,362 Grupo Lala 2,200 5,213 Grupo Televisa 7,100 37,599 Industrias Penoles 1,045 9,966 Kimberly-Clark de Mexico, Cl. A 12,300 29,357 La Comer SAB de CV 2,300 a 2,054 OHL Mexico 4,800 a 4,496 Promotora y Operadora de Infraestructura 400 4,597 Southern Copper 1,100 28,512 Telesites 1,155 a 700 Wal-Mart de Mexico 33,800 84,846 Peru.3% Cia de Minas Buenaventura, ADR 1,400 a 5,600 Credicorp 400 40,544 Philippines.8% Ayala 620 8,864 Ayala Land 11,900 7,877 DMCI Holdings 17,650 4,233 Energy Development 34,700 4,020 Globe Telecom 385 15,111 GT Capital Holdings 195 5,302 JG Summit Holdings 7,990 11,287 Jollibee Foods 1,210 5,227 Metro Pacific Investments 26,500 3,072 Philippine Long Distance Telephone 1,035 48,462 SM Investments 540 9,434 SM Prime Holdings 8,300 3,712 Universal Robina 2,120 8,642 Poland1.7% Bank Millennium 1,751 a 2,322 Bank Zachodni WBK 146 a 9,375 CCC 68 1,995 Cyfrowy Polsat 225 a 1,190 Enea 4,192 12,082 Eurocash 1,083 14,646 Grupa Azoty 191 a 4,827 Grupa Lotos 1,078 a 6,782 KGHM Polska Miedz 901 12,883 mBank 51 a 3,974 Orange Polska 17,630 28,049 PGE 8,180 27,760 Polski Koncern Naftowy Orlen 6,355 97,693 Polskie Gornictwo Naftowe i Gazownictwo 18,704 23,826 Powszechny Zaklad Ubezpieczen 4,032 32,041 Synthos 5,496 5,248 Tauron Polska Energia 15,360 10,235 Qatar.5% Barwa Real Estate 747 6,683 Ezdan Holding Group 1,243 4,528 Industries Qatar 784 21,879 Qatar Electricity & Water 176 8,888 Qatar Gas Transport 3,085 17,726 Qatar Insurance 195 4,295 Qatar Islamic Bank 105 2,461 Qatar National Bank 280 b 12,657 Russia4.4% Alrosa 12,600 10,338 Gazprom 93,570 170,426 Magnit, GDR 623 24,451 MegaFon, GDR 920 11,033 MMC Norilsk Nickel 1,069 125,944 Mobile Telesystems, ADR 8,800 61,600 Moscow Exchange MICEX-RTS 6,790 8,675 Novatek, GDR 210 18,295 Rosneft 14,990 54,548 Rostelecom 10,790 12,357 RusHydro 1,236,000 10,680 Sberbank of Russia 59,940 77,288 Severstal 3,220 26,570 Sistema, GDR 7,291 40,806 Surgutneftegas 52,100 25,321 Tatneft 13,170 59,613 VTB Bank 8,240,000 8,097 South Africa5.4% AngloGold Ashanti 3,226 a 27,480 Barclays Africa Group 2,337 21,249 Barloworld 2,103 9,400 Bidvest Group 2,583 59,654 Brait 1,042 a 10,887 Discovery 930 7,552 Exxaro Resources 2,605 9,975 FirstRand 13,689 38,745 Gold Fields 5,937 20,101 Growthpoint Properties 3,736 5,379 Hyprop Investments 320 2,060 Impala Platinum Holdings 3,634 a 7,630 Imperial Holdings 1,981 15,352 Investec 2,124 13,895 Liberty Holdings 937 6,615 Life Healthcare Group Holdings 4,057 8,999 Massmart Holdings 606 3,455 Mediclinic International 1,028 7,798 Mondi 955 15,862 Mr Price Group 976 10,117 MTN Group 18,756 165,374 Naspers, Cl. N 103 13,004 Nedbank Group 1,211 14,347 Netcare 4,177 8,909 Pick n Pay Stores 3,075 11,428 Pioneer Foods Group 479 4,004 Rand Merchant Investment Holdings 633 1,579 Redefine Properties 11,928 7,153 Remgro 710 11,314 Resilient REIT 181 1,355 RMB Holdings 1,831 6,526 Sanlam 11,623 43,058 Sappi 6,262 a 28,468 Sasol 4,237 110,640 Spar Group 2,028 23,502 Standard Bank Group 7,962 56,506 Steinhoff International Holdings 2,066 9,923 Telkom 2,123 8,587 The Foschini Group 1,437 11,236 Tiger Brands 566 10,489 Truworths International 3,434 21,417 Tsogo Sun Holdings 2,835 4,047 Vodacom Group 3,775 34,585 Woolworths Holdings 2,124 12,541 Taiwan16.1% Acer 36,000 a 12,531 Advanced Semiconductor Engineering 57,000 61,081 Advantech 1,000 5,998 Asustek Computer 6,000 48,712 AU Optronics 51,000 13,275 Casetek Holdings 2,000 10,431 Catcher Technology 4,000 29,889 Cathay Financial Holding 40,000 43,855 Chailease Holding 3,040 4,866 Chang Hwa Commercial Bank 15,350 7,691 Chicony Electronics 3,005 6,273 China Life Insurance 26,800 19,144 Chunghwa Telecom 45,000 139,178 Compal Electronics 80,000 46,521 CTBC Financial Holding 44,654 21,029 Delta Electronics 12,000 50,982 E.Sun Financial Holding 17,434 9,061 Eclat Textile 1,000 14,333 EVA Airways 27,000 a 14,244 Far Eastern New Century 45,000 32,260 Far EasTone Telecommunications 11,000 22,709 Feng TAY Enterprise 2,000 10,818 First Financial Holding 10,325 4,717 Formosa Chemicals & Fibre 33,000 71,283 Formosa Petrochemical 11,000 27,303 Formosa Plastics 30,000 69,979 Formosa Taffeta 9,000 8,078 Foxconn Technology 7,020 13,642 Fubon Financial Holding 30,000 33,238 Giant Manufacturing 1,000 6,647 Highwealth Construction 6,100 5,656 Hon Hai Precision Industry 217,050 509,005 Hotai Motor 2,000 20,615 HTC 11,000 26,337 Hua Nan Financial Holdings 12,248 5,469 Innolux 129,000 36,905 Inotera Memories 14,000 a 12,099 Inventec 40,000 30,007 Lite-On Technology 16,030 17,080 Merida Industry 1,000 4,452 Nan Ya Plastics 48,000 84,124 Novatek Microelectronics 6,000 25,336 Pegatron 45,000 102,776 Phison Electronics 1,000 7,289 Pou Chen 22,000 27,571 Powertech Technology 11,000 23,154 President Chain Store 3,000 19,879 Quanta Computer 29,000 46,287 Radiant Opto-Electronics 6,000 11,834 Ruentex Industries 2,000 3,304 Siliconware Precision Industries 25,000 38,650 Simplo Technology 3,000 9,113 SinoPac Financial Holdings 27,736 7,462 Synnex Technology International 9,000 8,479 Taiwan Business Bank 7,146 a 1,729 Taiwan Cooperative Financial Holding 10,000 4,162 Taiwan Fertilizer 7,000 8,880 Taiwan Mobile 11,000 33,061 Taiwan Semiconductor Manufacturing 110,000 469,366 Teco Electric & Machinery 11,000 8,615 Transcend Information 3,000 8,165 Uni-President Enterprises 49,360 82,749 United Microelectronics 103,000 40,174 Vanguard International Semiconductor 5,000 7,198 Wistron 103,000 58,735 WPG Holdings 46,000 44,783 Yuanta Financial Holding 32,340 10,084 Yulon Motor 7,000 6,249 Zhen Ding Technology Holding 6,000 12,829 Thailand2.6% Advanced Info Service 10,000 47,842 Airports of Thailand 1,100 11,655 Bangkok Bank 1,200 5,168 Bangkok Bank (Foreign) 1,000 4,332 Bangkok Dusit Medical Services 4,700 2,904 Banpu 11,800 5,568 BEC World 5,900 5,003 Bumrungrad Hospital 800 4,931 Central Pattana 2,000 2,523 CP ALL 15,400 17,680 Delta Electronics Thai 4,200 9,409 Energy Absolute 1,100 689 Glow Energy 4,700 10,084 Indorama Ventures 34,500 20,526 IRPC 165,800 19,868 Kasikornbank 1,200 5,735 Kasikornbank (Foreign) 6,100 29,148 Krung Thai Bank 8,700 4,278 PTT 14,000 93,279 PTT Global Chemical 39,600 59,936 Siam Cement 4,250 51,258 Thai Oil 13,100 23,739 Thai Union Group 11,000 5,704 TMB Bank 56,300 4,103 Turkey1.8% Arcelik 1,912 9,985 BIM Birlesik Magazalar 1,317 22,295 Emlak Konut Gayrimenkul Yatirim Ortakligi 2,717 2,378 Enka Insaat ve Sanayi 3,105 4,634 Eregli Demir ve Celik Fabrikalari 21,339 22,450 Ford Otomotiv Sanayi 788 8,627 Haci Omer Sabanci Holding 7,736 22,428 KOC Holding 10,793 43,334 Petkim Petrokimya Holding 3,723 4,392 TAV Havalimanlari Holding 1,699 10,089 Tofas Turk Otomobil Fabrikasi 1,520 10,498 Tupras Turkiye Petrol Rafinerileri 1,891 a 48,099 Turk Hava Yollari 11,103 a 27,552 Turk Telekomunikasyon 5,275 9,664 Turkcell Iletisim Hizmetleri 7,696 27,357 Turkiye Garanti Bankasi 6,422 16,185 Turkiye Sise ve Cam Fabrikalari 5,362 5,437 Turkiye Vakiflar Bankasi, Cl. D 2,919 3,733 Ulker Biskuvi Sanayi 904 5,782 United Arab Emirates1.1% Abu Dhabi Commercial Bank 20,064 32,536 Aldar Properties 21,256 12,960 DP World 645 11,254 Dubai Financial Market 5,258 1,663 Dubai Islamic Bank 3,663 5,740 Emaar Malls Group 8,257 a 5,195 Emaar Properties 34,068 46,024 Emirates Telecommunications Group 18,554 81,972 United States6.8% iShares MSCI Emerging Markets ETF 11,000 336,270 iShares MSCI India ETF 31,891 828,528 Total Common Stocks (cost $17,504,197) Preferred Stocks4.8% Brazil3.0% Banco Bradesco 11,540 52,365 Braskem, Cl. A 2,900 17,401 Centrais Eletricas Brasileiras, Cl. B 8,500 21,357 Cia Brasileira de Distribuicao 1,000 9,558 Cia Energetica de Minas Gerais 38,200 56,443 Cia Energetica de Sao Paulo, Cl. B 2,900 9,563 Cia Paranaense de Energia, Cl. B 1,200 6,615 Gerdau 14,800 13,321 Itau Unibanco Holding 24,070 150,144 Itausa - Investimentos Itau 38,810 66,757 Petroleo Brasileiro 60,900 a 73,693 Suzano Papel e Celulose, Cl. A 1,800 7,178 Vale 12,900 23,350 Chile.1% Embotelladora Andina 1,835 5,170 Sociedad Quimica y Minera de Chile, Cl. B 1,075 17,252 Colombia.1% Bancolombia 1,064 7,773 Grupo Aval Acciones y Valores 10,810 3,474 South Korea.7% Amorepacific 83 a 16,085 Hyundai Motor 101 8,219 Hyundai Motor 152 12,937 LG Chem 66 12,038 Samsung Electronics 87 72,777 Russia.9% AK Transneft 53 133,253 Surgutneftegas 33,400 20,380 Total Preferred Stocks (cost $957,617) Number of Rights.0% Rights Value ($) Brazil.0% Banco Bradesco 102 a 10 Banco Bradesco (Preferred) 397 a 89 99 Mexico.0% Arca Continental 102 15 Taiwan.0% Eclat Textile 22 Total Rights (cost $552) Number of Warrants.0% Warrants Value ($) Thailand Minor International (11/3/17) (cost $0) 45 5 Other Investment.9% Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $155,591) 155,591 c Total Investments (cost $18,617,957) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund GDR - Global Depository Receipts MICEX - Moscow Interbank Currency Exchange RTS - Russian Trading System a Non-income producing security. b The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2016 the value of these securities amounted to $48,015 or .3% of net assets. c Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized depreciation on investments was $1,593,507 of which $464,504 related to appreciated investment securities and $2,058,011 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 22.1 Information Technology 17.9 Energy 9.4 Telecommunications 9.2 Materials 8.6 Exchange-Traded Funds 6.8 Consumer Staples 6.7 Consumer Discretionary 6.1 Industrial 5.9 Utilities 5.5 Money Market Investment .9 Health Care .9 † Based on net assets. The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks† 314,694 14,571,764 †† 281 Equity Securities - Foreign Preferred Stocks† - 817,103 †† - Exchange-Traded Funds 1,164,798 - - Mutual Funds 155,591 - - Rights† - 214 †† - Warrants† 5 - - 5 † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Global Equity Fund January 31, 2016 (Unaudited) Common Stocks99.6% Shares Value ($) Australia2.5% AGL Energy 267 3,541 Amcor 1,291 12,245 AMP 2,863 10,981 Aristocrat Leisure 155 1,135 ASX 106 3,210 AusNet Services 1,827 1,908 Bank of Queensland 83 776 Bendigo & Adelaide Bank 124 958 BHP Billiton 2,388 26,219 Boral 333 1,333 Brambles 597 4,786 Caltex Australia 486 12,908 Challenger Financial Services Group 297 1,688 CIMIC Group 76 1,322 Coca-Cola Amatil 576 3,453 Cochlear 36 2,408 Commonwealth Bank of Australia 1,265 71,192 Computershare 191 1,429 CSL 174 12,955 Dexus Property Group 834 4,384 DUET Group 958 1,574 Flight Centre Travel Group 44 1,229 Fortescue Metals Group 4,897 6,078 Goodman Group 853 3,706 GPT Group 1,371 4,779 Harvey Norman Holdings 483 1,532 Incitec Pivot 1,642 3,637 Lend Lease Group 571 5,302 Macquarie Group 331 17,097 Medibank Private 3,045 5,451 Mirvac Group 1,820 2,462 Newcrest Mining 737 a 6,801 Oil Search 399 1,875 Orica 374 3,810 Platinum Asset Management 179 830 Qantas Airways 914 a 2,527 Ramsay Health Care 85 3,670 REA Group 10 377 Rio Tinto 620 17,402 Scentre Group 2,183 6,771 Seek 70 723 Sonic Healthcare 197 2,580 Stockland 2,363 6,934 Suncorp Group 1,992 16,528 Sydney Airport 643 3,013 Tabcorp Holdings 708 2,324 Tatts Group 673 2,008 Telstra 4,380 17,594 TPG Telecom 107 769 Treasury Wine Estates 370 2,397 Wesfarmers 1,293 38,973 Westfield 1,563 11,148 Westpac Banking 2,025 44,703 Woodside Petroleum 1,068 21,510 Woolworths 1,031 17,934 Austria.1% ANDRITZ 85 3,971 Erste Group Bank 331 a 9,663 OMV 369 9,496 Voestalpine 142 3,779 Belgium.4% Ageas 316 12,821 Colruyt 92 4,934 Delhaize Group 132 13,874 Groupe Bruxelles Lambert 87 6,600 KBC Groep 187 10,721 Proximus 223 7,694 Solvay 60 4,969 Telenet Group Holding 51 a 2,650 UCB 50 4,283 Umicore 74 2,734 Canada3.0% Agrium 100 8,732 Alimentation Couche Tard, Cl. B 400 17,412 Bank of Montreal 500 26,847 Barrick Gold 1,300 12,927 BCE 140 5,639 BlackBerry 400 a 2,852 Bombardier, Cl. B 3,600 a 2,518 Brookfield Asset Management, Cl. A 750 22,641 CAE 200 2,089 Cameco 400 4,857 Canadian Imperial Bank of Commerce 400 26,052 Canadian National Railway 500 27,108 Canadian Oil Sands 600 4,022 Canadian Pacific Railway 100 12,021 Canadian Tire, Cl. A 100 8,148 CGI Group, Cl. A 100 a 4,286 CI Financial 100 2,209 Dollarama 100 5,366 Element Financial 200 2,109 Encana 1,400 6,146 Finning International 200 2,547 Fortis 200 5,812 George Weston 100 7,710 Goldcorp 500 5,696 Great-West Lifeco 200 4,957 H&R Real Estate Investment Trust 100 1,346 Husky Energy 6 60 Industrial Alliance Insurance & Financial Services 100 2,969 Intact Financial 100 5,996 Inter Pipeline 200 3,241 Keyera 100 2,741 Kinross Gold 1,800 a 2,968 Linamar 100 3,900 Loblaw 100 4,696 Lululemon Athletica 50 a 3,104 Magna International 700 24,319 Methanex 100 2,665 Metro 400 11,824 Onex 200 11,954 Pembina Pipeline 100 2,273 Potash Corporation of Saskatchewan 1,100 17,934 Power Corporation of Canada 1,100 23,329 Power Financial 300 6,923 PrairieSky Royalty 100 1,423 Rogers Communications, Cl. B 400 13,697 Royal Bank of Canada 800 41,431 Saputo 200 4,911 Seven Generations Energy Cl. A 100 a 1,125 Shaw Communications, Cl. B 200 3,462 SNC-Lavalin Group 200 5,718 Sun Life Financial 700 20,077 Teck Resources, Cl. B 1,000 3,733 TELUS 200 5,564 The Jean Coutu Group 100 1,406 Thomson Reuters 400 14,962 Toronto-Dominion Bank 900 34,146 Tourmaline Oil 100 a 1,994 TransCanada 800 27,782 Turquoise Hill Resources 100 a 209 Valeant Pharmaceuticals International 100 a 9,208 China.0% Yangzijiang Shipbuilding Holdings 1,900 Denmark.6% Charles Hansen Holding 38 2,325 Coloplast, Cl. B 41 3,379 Danske Bank 143 3,845 DSV 263 10,228 ISS 197 6,965 Novo Nordisk, Cl. B 915 51,097 Novozymes, Cl. B 100 4,170 Pandora 55 7,344 TDC 1,245 5,332 Vestas Wind Systems 139 9,073 William Demant Holding 12 a 1,063 Finland.4% Elisa 166 6,004 Fortum 457 7,179 Kone, Cl. B 246 10,807 Metso 205 4,238 Neste Oil 207 6,469 Nokian Renkaat 136 4,617 Orion, Cl. B 110 3,623 Sampo, Cl. A 200 9,658 Stora Enso, Cl. R 930 7,573 UPM-Kymmene 788 12,822 Wartsila 70 3,145 France4.3% Aeroports de Paris 14 1,586 Air Liquide 153 15,836 Airbus Group 844 53,086 Altice, Cl. A 374 a 5,403 Altice, Cl. B 111 a 1,650 Arkema 53 3,316 Atos 82 6,514 AXA 3,364 83,307 BNP Paribas 534 25,380 Bollore 449 1,815 Bouygues 508 19,887 Bureau Veritas 123 2,345 Cap Gemini 121 11,053 Casino Guichard Perrachon 57 2,586 Christian Dior 77 13,040 Cie Generale des Etablissements Michelin 117 10,760 CNP Assurances 404 5,426 Dassault Systemes 25 1,938 Electricite de France 430 5,654 Eurazeo 69 4,238 Eutelsat Communications 159 5,165 Fonciere des Regions 13 1,104 Gecina 27 3,469 Groupe Eurotunnel 197 2,274 Hermes International 7 2,383 Iliad 6 1,505 Imerys 30 1,858 Ingenico 19 2,246 JCDecaux 34 1,340 Klepierre 74 3,227 Lagardere 215 6,152 Legrand 136 7,494 LVMH Moet Hennessy Louis Vuitton 164 26,437 Natixis 355 1,744 Numericable - SFR 104 4,132 Orange 4,258 76,269 Peugeot 1,310 a 19,471 Renault 343 29,062 Safran 151 9,853 Sanofi 538 45,175 SCOR 304 10,612 Societe BIC 23 3,750 Societe Generale 693 26,515 Sodexo 96 9,500 Suez Environnement 480 8,905 Technip 119 5,582 Thales 105 8,005 Total 1,636 72,791 Unibail-Rodamco 43 10,871 Valeo 105 13,634 Veolia Environnement 1,094 26,377 Vinci 841 57,033 Wendel 37 3,706 Germany4.9% adidas 217 22,350 Allianz 555 89,577 Axel Springer 26 1,355 BASF 810 53,678 Bayer 339 38,028 Bayerische Motoren Werke 487 40,436 Beiersdorf 36 3,324 Brenntag 144 7,056 Commerzbank 545 a 4,416 Continental 116 24,224 Daimler 1,591 110,758 Deutsche Annington Immobilien 57 1,733 Deutsche Boerse 155 13,177 Deutsche Lufthansa 1,190 a 17,388 Deutsche Post 1,227 29,662 Deutsche Telekom 3,891 67,545 Deutsche Wohnen-BR 76 1,998 E.ON 5,400 55,127 Evonik Industries 220 6,793 Fraport Frankfurt Airport Services Worldwide 37 2,242 Fresenius & Co. 311 20,579 Fresenius Medical Care & Co. 88 7,784 Hannover Rueck 102 10,735 HeidelbergCement 133 9,761 Henkel & Co. 45 4,141 HUGO BOSS 31 2,475 Infineon Technologies 603 8,021 Kabel Deutschland Holding 5 640 LANXESS 115 4,742 Linde 77 10,402 Merck 64 5,562 METRO 343 9,697 Muenchener Rueckversicherungs 259 49,612 OSRAM Licht 83 3,695 ProSiebenSat.1 Media 282 14,038 RWE 3,288 45,827 SAP 305 24,198 Siemens 483 46,237 Symrise 49 3,162 Telefonica Deutschland Holding 281 1,388 ThyssenKrupp 392 6,041 TUI 815 13,838 United Internet 49 2,540 Hong Kong1.0% AIA Group 5,200 29,099 ASM Pacific Technology 200 1,449 BOC Hong Kong Holdings 2,000 5,254 Cheung Kong Property Holdings 3,684 19,991 CK Hutchison Holdings 2,184 27,157 CLP Holdings 2,000 16,777 First Pacific 2,000 1,377 Hang Seng Bank 300 4,994 HK Electric Investments 2,000 b 1,562 HKT Trust 2,000 2,628 Hong Kong & China Gas 2,200 3,844 Hongkong Land Holdings 400 2,505 Kerry Properties 1,000 2,293 Li & Fung 6,000 3,472 Link REIT 1,000 5,724 Noble Group 24,100 5,220 NWS Holdings 1,000 1,485 PCCW 8,000 4,764 Sino Land 2,000 2,557 Sun Hung Kai Properties 1,000 10,874 Swire Properties 400 1,037 Techtronic Industries 1,000 3,786 WH Group 12,000 a,b 6,861 Wharf Holdings 1,000 4,660 Wheelock & Co. 1,000 3,819 Yue Yuen Industrial Holdings 500 1,717 Ireland.2% Bank of Ireland 3,006 a 996 CRH 841 22,440 Kerry Group, Cl. A 47 3,851 Ryanair Holdings, ADR 23 1,802 Israel.3% Bank Leumi Le-Israel 883 a 2,940 Bezeq The Israeli Telecommunication 3,943 8,545 Check Point Software Technologies 50 a 3,941 Delek Group 11 1,897 NICE Systems 36 2,164 Teva Pharmaceutical Industries 549 33,721 Italy1.2% Assicurazioni Generali 2,423 36,357 Atlantia 324 8,465 Enel 9,255 37,870 EXOR 681 22,305 Ferrari 446 a 17,683 Fiat Chrysler Automobiles 4,469 31,501 Finmeccanica 455 a 5,417 Intesa Sanpaolo 3,428 9,770 Luxottica Group 80 4,952 Mediobanca 66 529 Prysmian 359 7,402 Saipem 384 a 239 Snam 3,275 18,350 Terna Rete Elettrica Nazionale 2,091 11,190 UnipolSai 712 1,516 Japan10.0% Aeon 1,100 14,707 AEON Mall 100 1,525 Ajinomoto 1,000 23,751 Alfresa Holdings 400 7,445 Alps Electric 200 3,950 Amada Holdings Co. 400 3,773 ANA Holdings 2,000 5,880 Aozora Bank 2,000 6,710 Asahi Glass 1,000 6,106 Asahi Group Holdings 200 6,427 Asahi Kasei 1,000 6,472 Astellas Pharma 1,200 16,637 Bandai Namco Holdings 200 4,546 Bank of Yokohama 1,000 5,323 Brother Industries 300 3,024 Casio Computer 200 3,877 Central Japan Railway 200 37,133 Chubu Electric Power 1,300 16,653 Chugoku Electric Power 400 5,334 Citizen Holdings 300 1,827 Credit Saison 100 1,874 Dai Nippon Printing 1,000 9,387 Dai-ichi Life Insurance 2,300 31,763 Daicel 300 4,404 Daiichi Sankyo 400 8,355 Daikin Industries 200 13,510 Daito Trust Construction 100 12,728 Daiwa House Industry 700 19,784 Daiwa Securities Group 1,000 6,322 Dentsu 100 5,300 East Japan Railway 300 27,630 Eisai 100 6,037 Fuji Electric 1,000 3,466 Fuji Heavy Industries 700 28,607 FUJIFILM Holdings 500 19,302 Fujitsu 4,000 16,686 Fukuoka Financial Group 1,000 4,230 GungHo Online Entertainment 300 803 Hakuhodo DY Holdings 300 3,209 Hankyu Hanshin Holdings 1,000 6,233 Hino Motors 300 3,398 Hitachi 5,000 24,678 Hitachi Chemical 100 1,753 Hitachi Construction Machinery 100 1,457 Hitachi Metals 200 2,258 Hokuhoku Financial Group 1,000 1,850 Hokuriku Electric Power 200 2,826 Honda Motor 1,300 35,236 Hoya 300 11,590 Hulic 100 860 Idemitsu Kosan 300 4,509 IHI 1,000 2,153 Iida Group Holdings 100 1,779 Isetan Mitsukoshi Holdings 500 6,353 Isuzu Motors 600 6,111 ITOCHU 2,000 23,647 Itochu Techno-Solutions 100 1,617 J Front Retailing 300 4,134 Japan Airlines 100 3,743 Japan Exchange Group 200 2,837 Japan Post Holdings 200 2,668 Japan Tobacco 500 19,536 JFE Holdings 1,000 13,522 JTEKT 300 4,832 JX Holdings 5,900 22,477 Kajima 1,000 5,665 Kansai Electric Power 1,200 a 13,046 Kansai Paint 100 1,395 Kao 300 16,098 Kawasaki Heavy Industries 1,000 3,085 KDDI 1,900 48,036 Kintetsu Group Holdings 2,000 8,232 Kirin Holdings 900 12,831 Kobe Steel 5,000 4,848 Koito Manufacturing 100 4,632 Konami 100 2,320 Konica Minolta 600 5,041 Kubota 1,000 14,758 Kuraray 300 3,619 Kurita Water Industries 100 2,138 Kyushu Electric Power 700 a 7,520 LIXIL Group 300 6,320 Marubeni 2,900 13,961 Marui Group 100 1,586 Mazda Motor 1,200 21,798 Medipal Holdings 500 8,134 MEIJI Holdings 100 8,386 Mitsubishi Chemical Holdings 4,500 25,049 Mitsubishi Electric 2,000 18,534 Mitsubishi Gas Chemical 1,000 4,798 Mitsubishi Heavy Industries 3,000 11,829 Mitsubishi Materials 2,000 6,163 Mitsubishi Motors 800 6,454 Mitsubishi Tanabe Pharma 100 1,643 Mitsubishi UFJ Financial Group 7,500 38,651 Mitsubishi UFJ Lease & Finance 700 3,471 Mitsui Chemicals 2,000 8,722 Mizuho Financial Group 24,000 41,436 MS&AD Insurance Group Holdings 600 16,277 Murata Manufacturing 100 11,556 Nabtesco 100 1,727 Nagoya Railroad 1,000 4,569 NEC 4,000 10,558 NEXON 100 1,632 NHK Spring 300 2,951 Nidec 100 6,815 Nikon 300 4,422 Nippon Express 1,000 4,681 Nippon Paint Holdings 100 1,907 Nippon Steel & Sumitomo Metal 1,000 17,881 Nippon Telegraph & Telephone 1,700 72,319 Nissan Motor 4,000 39,673 Nisshin Seifun Group 120 1,940 Nitto Denko 100 5,749 NOK 100 2,072 Nomura Holdings 2,000 10,931 Nomura Real Estate Holdings 200 3,527 Nomura Research Institute 10 363 NSK 500 5,171 NTT Data 100 4,821 NTT DOCOMO 1,700 37,923 NTT Urban Development 100 981 Obayashi 1,000 9,019 Oji Holdings 1,000 4,063 Olympus 100 3,896 Omron 100 2,615 ORIX 1,500 21,288 Osaka Gas 3,000 11,375 Otsuka Holdings 200 6,729 Panasonic 2,800 26,213 Park24 100 2,796 Rakuten 300 3,090 Recruit Holdings 100 3,167 Resona Holdings 2,600 11,928 Ricoh 900 8,683 Santen Pharmaceutical 200 3,187 SBI Holdings 200 2,002 Secom 100 6,975 Seibu Holdings 100 2,005 Seiko Epson 300 4,064 Sekisui Chemical 500 6,130 Sekisui House 900 14,145 Seven Bank 300 1,274 Shimizu 1,000 7,804 Shin-Etsu Chemical 200 10,215 Shinsei Bank 1,000 1,558 Shionogi & Co. 100 4,355 Shiseido 300 5,646 Showa Shell Sekiyu 300 2,448 SoftBank Group 700 30,978 Sompo Japan Nipponkoa Holdings 400 11,855 Sony 1,000 23,926 Sony Financial Holdings 200 3,306 Stanley Electric 100 2,193 Sumitomo Chemical 3,000 15,198 Sumitomo Dainippon Pharma 100 1,115 Sumitomo Heavy Industries 1,000 3,951 Sumitomo Rubber Industries 300 3,800 Suruga Bank 100 1,811 Suzuken 230 7,978 Suzuki Motor 700 21,488 T&D Holdings 700 8,011 Taiheiyo Cement 2,000 5,763 Taisei 1,000 6,260 Taiyo Nippon Sanso 200 1,805 TDK 200 10,965 Teijin 2,000 7,313 Terumo 100 3,182 Toho 100 2,611 Toho Gas 1,000 6,560 Tohoku Electric Power 900 11,238 Tokio Marine Holdings 700 25,049 Tokyo Electric Power 5,900 a 29,601 Tokyo Electron 100 6,288 Tokyo Gas 4,000 18,390 Tokyo Tatemono 100 1,076 Tokyu 1,000 7,781 Tokyu Fudosan Holdings 700 4,583 TonenGeneral Sekiyu 1,000 8,177 Toppan Printing 1,000 8,702 Toray Industries 2,000 17,098 TOTO 100 3,252 Toyo Seikan Group Holdings 100 1,809 Toyo Suisan Kaisha 100 3,459 Toyoda Gosei 100 2,160 Toyota Industries 100 5,008 Toyota Tsusho 500 11,486 Unicharm 100 1,964 USS 100 1,533 West Japan Railway 200 12,952 Yahoo! Japan 500 1,915 Yamada Denki 1,300 6,292 Yamaha 100 2,380 Yaskawa Electric 200 2,236 Yokogawa Electric 200 2,246 Luxembourg.0% RTL Group 58 4,637 SES 139 3,642 Macau.0% Sands China 2,400 Netherlands1.3% AerCap Holdings 200 a 6,142 Akzo Nobel 219 14,058 Boskalis Westminster 45 1,778 Core Laboratories 50 4,920 Heineken 149 12,957 Heineken Holding 147 11,316 ING Groep 2,094 24,171 Koninklijke Ahold 2,488 56,473 Koninklijke DSM 111 5,409 Koninklijke Philips 856 22,773 Koninklijke Vopak 65 2,827 NN Group 402 13,623 NXP Semiconductors 117 a 8,749 Randstad Holding 227 12,408 RELX 289 4,836 Unilever 649 28,944 Wolters Kluwer 358 12,187 New Zealand.1% Auckland International Airport 304 1,099 Contact Energy 164 490 Fletcher Building 601 2,692 Meridian Energy 1,530 2,339 Ryman Healthcare 74 386 Spark New Zealand 2,738 5,990 Norway.3% DNB 413 5,009 Gjensidige Forsikring 160 2,548 Norsk Hydro 1,155 3,880 Orkla 806 6,531 Statoil 1,240 17,222 Telenor 1,097 17,850 Yara International 183 6,964 Portugal.2% Banco Comercial Portugues, Cl. R 8,557 a 363 Energias de Portugal 5,147 17,993 Galp Energia 507 6,043 Jeronimo Martins 400 5,596 Singapore.2% Ascendas Real Estate Investment Trust 800 1,301 CapitaLand 1,200 2,613 CapitaLand Commercial Trust 1,200 1,101 CapitaLand Mall Trust 1,100 1,535 City Developments 200 984 ComfortDelGro 1,900 3,802 Global Logistic Properties 300 360 Jardine Cycle & Carriage 100 2,649 Sembcorp Industries 800 1,424 Singapore Airlines 500 3,894 Singapore Exchange 300 1,504 Singapore Telecommunications 6,000 14,919 StarHub 600 1,431 Wilmar International 1,700 3,447 South Africa.0% Mondi 470 Spain.9% ACS Actividades de Construccion y Servicios 680 17,375 Aena 32 b 3,569 Amadeus IT Holding, Cl. A 190 7,802 Banco Bilbao Vizcaya Argentaria 1,584 10,246 Banco de Sabadell 1,350 2,444 Bankia 1,309 1,301 Bankinter 143 996 Distribuidora Internacional de Alimentacion 1,191 a 6,450 Enagas 257 7,489 Endesa 513 9,897 Ferrovial 203 4,473 Gas Natural SDG 489 9,629 Grifols 78 1,635 Iberdrola 4,704 33,141 Inditex 390 12,796 Mapfre 1,605 3,595 Red Electrica 68 5,493 Repsol 1,667 17,361 Zardoya Otis 67 710 Sweden.8% Alfa Laval 163 2,814 Assa Abloy, Cl. B 346 7,322 Atlas Copco, Cl. A 405 8,693 Atlas Copco, Cl. B 235 4,809 Boliden 298 4,140 Electrolux, Ser. B 320 6,949 Hennes & Mauritz, Cl. B 422 13,802 Hexagon, Cl. B 61 2,024 ICA Gruppen 39 1,380 Industrivarden, Cl. C 62 980 Investment AB Kinnevik, Cl. B 96 2,486 Investor, Cl. B 142 4,740 Sandvik 786 6,595 Securitas, Cl. B 700 10,328 Skanska, Cl. B 371 7,138 Svenska Cellulosa, Cl. B 618 18,302 Swedbank, Cl. A 431 9,074 Swedish Match 277 9,850 TeliaSonera 3,516 16,564 Switzerland2.9% Actelion 94 a 12,434 Adecco 243 a 15,000 Baloise Holding 61 7,466 Coca-Cola HBC-CDI 186 a 3,812 EMS-Chemie Holding 3 1,258 Galenica 2 2,790 Geberit 15 5,317 Givaudan 5 a 9,343 Glencore 16,571 a 21,441 Julius Baer Group 49 a 2,079 Kuehne + Nagel International 79 10,472 Lonza Group 43 a 6,586 Nestle 1,669 122,933 Pargesa Holding-BR 46 2,679 Partners Group Holding 5 1,804 Roche Holding 524 a 136,324 Schindler Holding 19 2,939 Schindler Holding-PC 42 6,459 SGS 3 a 5,829 Sika-BR 1 3,580 Sonova Holding 16 1,921 Swatch Group 15 996 Swatch Group-BR 10 3,424 Swiss Life Holding 50 a 12,714 Swiss Prime Site 39 a 3,129 Swiss Re 465 43,189 Swisscom 26 12,929 Syngenta 34 12,517 Transocean 1,537 16,100 UBS Group 2,845 46,973 United Kingdom6.6% 3i Group 528 3,352 Aberdeen Asset Management 609 2,144 Admiral Group 107 2,719 Aggreko 316 3,882 Amec Foster Wheeler 389 2,301 ArcelorMittal 2,963 11,439 ARM Holdings 198 2,843 Ashtead Group 501 6,476 Aviva 3,929 27,134 BAE Systems 3,623 26,740 Barratt Developments 756 6,491 BHP Billiton 1,570 15,288 British American Tobacco 1,410 78,390 British Land 318 3,373 BT Group 7,820 54,394 Bunzl 255 6,824 Burberry Group 292 4,981 Capita 372 6,269 Carnival 107 5,333 Centrica 4,457 13,087 Compass Group 1,627 28,047 Croda International 62 2,531 Delphi Automotive 410 26,625 Diageo 973 26,194 Direct Line Insurance Group 1,891 10,136 Dixons Carphone 603 4,098 easyJet 227 5,017 Ensco, Cl. A 300 2,934 Experian 497 8,487 G4S 2,227 7,259 GKN 1,592 6,344 GlaxoSmithKline 3,681 75,831 Hammerson 282 2,357 Hargreaves Lansdown 61 1,195 ICAP 348 2,406 IMI 257 2,965 Imperial Tobacco Group 1,231 66,696 Inmarsat 260 4,095 InterContinental Hotels Group 101 3,328 International Consolidated Airlines Group 1,159 8,957 Intertek Group 132 5,352 Intu Properties 163 699 Investec 432 2,759 ITV 2,861 10,925 J Sainsbury 2,639 9,279 Johnson Matthey 236 8,362 Kingfisher 2,346 10,980 Land Securities Group 243 3,813 Legal & General Group 3,486 12,180 Liberty Global, Cl. A 200 a 6,882 Liberty Global, Ser. C 450 a 14,990 Marks & Spencer Group 2,322 14,102 Meggitt 360 1,878 Merlin Entertainments 257 b 1,522 Michael Kors Holdings 150 a 5,985 National Grid 4,414 62,213 Next 131 12,968 Old Mutual 8,218 20,102 Persimmon 150 a 4,371 Petrofac 310 3,534 Provident Financial 63 2,650 Prudential 2,342 46,035 Reckitt Benckiser Group 322 28,732 RELX 388 6,834 Rexam 1,153 9,876 Rio Tinto 1,830 45,010 Royal Bank of Scotland Group 347 a 1,258 Royal Mail 1,170 7,696 RSA Insurance Group 868 5,179 Sage Group 863 7,671 Schroders 52 2,038 Segro 616 3,872 Severn Trent 264 8,270 Shire 163 9,143 Sky 824 12,771 Smiths Group 212 2,869 Sports Direct International 131 a 780 SSE 1,525 31,687 St. James's Place 177 2,431 Standard Life 1,730 9,030 Taylor Wimpey 2,472 6,812 Unilever 511 22,490 United Utilities Group 429 5,870 Vodafone Group 21,154 67,670 Whitbread 76 4,353 William Hill 462 2,570 Willis Towers Watson 68 7,784 WM Morrison Supermarkets 4,344 10,873 Wolseley 203 10,044 WPP 1,027 22,353 United States57.4% 3M 560 84,560 Abbott Laboratories 650 24,602 AbbVie 1,270 69,723 Accenture, Cl. A 520 54,881 Activision Blizzard 410 14,276 ADT 460 13,607 AES 1,200 11,400 Aetna 420 42,773 Affiliated Managers Group 50 a 6,710 Aflac 360 20,866 AGCO 100 4,877 Agilent Technologies 150 5,647 AGL Resources 50 3,178 Air Products & Chemicals 150 19,006 Airgas 50 7,000 Akamai Technologies 50 a 2,281 Allergan 36 a 10,239 Alliance Data Systems 50 a 9,990 Allstate 520 31,512 Ally Financial 660 a 10,461 Alphabet, Cl. A 50 a 38,068 Alphabet, Cl. C 50 a 37,148 Altria Group 1,560 95,332 Amazon.com 100 a 58,700 American Capital Agency 100 c 1,707 American Express 810 43,335 American Tower 50 c 4,717 American Water Works 50 3,245 Ameriprise Financial 260 23,569 AmerisourceBergen 770 68,961 AMETEK 50 2,353 Amgen 370 56,510 Amphenol, Cl. A 100 4,957 Analog Devices 100 5,386 Annaly Capital Management 750 c 7,125 Antero Resources 50 a 1,359 Anthem 270 35,232 Aon 310 27,227 Apache 500 21,270 Apple 5,040 490,594 Applied Materials 600 10,590 ARAMARK 300 9,585 Arch Capital Group 50 a 3,378 Archer-Daniels-Midland 820 28,987 Arrow Electronics 200 a 10,320 Ashland 50 4,738 Assurant 50 4,066 AT&T 6,525 235,291 Automatic Data Processing 210 17,449 AutoNation 200 a 8,650 Avery Dennison 100 6,089 Avnet 350 13,972 Axis Capital Holdings 100 5,391 Ball 160 10,693 Bank of America 3,600 50,904 Baxalta 150 6,001 Baxter International 350 12,810 BB&T 300 9,798 Becton Dickinson & Co. 50 7,269 Bed Bath & Beyond 310 a 13,383 Berkshire Hathaway, Cl. B 560 a 72,671 Best Buy 820 22,903 Biogen 100 a 27,306 BlackRock 100 31,426 Boeing 920 110,520 BorgWarner 200 5,872 Boston Properties 50 c 5,810 Boston Scientific 300 a 5,259 Bristol-Myers Squibb 460 28,594 Broadcom, Cl. A 100 5,467 Brown-Forman, Cl. B 50 4,892 C.H. Robinson Worldwide 210 13,602 C.R. Bard 50 9,163 CA 400 11,492 Cablevision Systems (NY Group), Cl. A 150 4,787 Calpine 750 a 11,483 Cameron International 160 a 10,506 Campbell Soup 200 11,282 Capital One Financial 250 16,405 Cardinal Health 960 78,115 Carnival 250 12,033 CBRE Group, Cl. A 210 a 5,874 CBS, Cl. B 650 30,875 CDK Global 50 2,203 CDW 250 9,612 Celanese, Ser. A 100 6,367 Centene 250 a 15,515 CenterPoint Energy 310 5,540 CenturyLink 1,660 42,197 Charles Schwab 300 7,659 Chesapeake Energy 2,950 10,000 Chubb 256 28,980 Church & Dwight 50 4,200 Cigna 160 21,376 Cincinnati Financial 50 2,881 Cintas 100 8,592 Cisco Systems 2,500 59,475 CIT Group 100 2,935 Citigroup 1,350 57,483 Citizens Financial Group 250 5,312 Citrix Systems 150 a 10,569 Clorox 100 12,905 CMS Energy 260 10,109 Coach 200 7,410 Coca-Cola 1,490 63,951 Coca-Cola Enterprises 310 14,390 Cognizant Technology Solutions, Cl. A 200 a 12,662 Colgate-Palmolive 460 31,064 Columbia Pipeline Group 110 2,040 Comcast, Cl. A 2,340 130,361 Comerica 100 3,430 Constellation Brands, Cl. A 50 7,624 Corning 1,220 22,704 Costco Wholesale 460 69,515 Crown Holdings 200 a 9,176 CSX 520 11,970 CVS Health 850 82,101 D.R. Horton 100 2,751 Danaher 150 12,997 Deere & Co. 260 20,023 Delta Air Lines 360 15,944 DENTSPLY International 50 2,944 Devon Energy 460 12,834 Dick's Sporting Goods 100 3,908 Digital Realty Trust 50 c 4,004 Discover Financial Services 310 14,195 Discovery Communications, Cl. A 100 a 2,759 Discovery Communications, Cl. C 110 a 2,993 DISH Network, Cl. A 100 a 4,827 Dollar General 300 22,518 Dominion Resources 250 18,043 Dover 200 11,690 Dow Chemical 1,380 57,960 Dr. Pepper Snapple Group 160 15,014 DTE Energy 100 8,501 Dun & Bradstreet 50 4,921 E*TRADE Financial 100 a 2,356 E.I. du Pont de Nemours & Co. 800 42,208 Eastman Chemical 100 6,121 Eaton 200 10,102 Eaton Vance 100 2,866 eBay 900 a 21,114 Ecolab 150 16,180 Electronic Arts 150 a 9,682 Emerson Electric 660 30,347 Endo International 50 a 2,774 Envision Healthcare Holdings 150 a 3,315 EOG Resources 160 11,363 Equifax 50 5,290 Estee Lauder, Cl. A 150 12,787 Everest Re Group 50 8,947 Exelon 1,000 29,570 Expedia 100 10,104 Expeditors International of Washington 250 11,280 Express Scripts Holding 700 a 50,309 Exxon Mobil 3,220 250,677 F5 Networks 50 a 4,689 Facebook, Cl. A 210 a 23,564 Fastenal 150 6,084 Fidelity National Information Services 260 15,530 FirstEnergy 500 16,530 Fiserv 150 a 14,184 Flextronics International 1,850 a 19,388 FLIR Systems 100 2,924 Flowserve 100 3,864 Fluor 310 13,916 FMC Technologies 150 a 3,773 FNF Group 200 6,476 Foot Locker 200 13,512 Ford Motor 6,820 81,431 Fortune Brands Home & Security 100 4,859 Franklin Resources 360 12,478 GameStop, Cl. A 310 8,125 Gap 460 11,371 General Dynamics 310 41,469 General Electric 100 2,910 General Mills 510 28,820 General Motors 2,400 71,136 Genuine Parts 100 8,617 Gilead Sciences 820 68,060 Global Payments 50 2,948 Goodyear Tire & Rubber 600 17,046 H&R Block 210 7,150 Hanesbrands 150 4,586 Harley-Davidson 250 10,000 Harman International Industries 50 3,720 Hartford Financial Services Group 310 12,456 Hasbro 100 7,428 HCA Holdings 510 a 35,486 Helmerich & Payne 50 2,540 Henry Schein 50 a 7,572 Hershey 100 8,811 Hertz Global Holdings 300 a 2,724 Hilton Worldwide Holdings 200 3,562 HollyFrontier 350 12,239 Hologic 50 a 1,697 Home Depot 1,450 182,352 Honeywell International 410 42,312 Hormel Foods 100 8,041 Host Hotels & Resorts 500 c 6,925 HP 3,540 34,373 Huntington Bancshares 200 1,716 Illinois Tool Works 410 36,929 IMS Health Holdings 100 a 2,312 Ingersoll-Rand 310 15,956 Intel 5,410 167,818 Intercontinental Exchange 50 13,190 International Business Machines 1,080 134,773 International Flavors & Fragrances 50 5,848 International Paper 400 13,684 Interpublic Group of Companies 550 12,342 Intuit 250 23,877 Invesco 410 12,271 Iron Mountain 124 c 3,415 J.B. Hunt Transport Services 50 3,635 J.M. Smucker 50 6,416 Jarden 50 a 2,652 Johnson & Johnson 1,300 135,772 Jones Lang LaSalle 50 7,036 JPMorgan Chase & Co. 2,800 166,600 Juniper Networks 410 9,676 Keurig Green Mountain 50 4,462 Kimberly-Clark 260 33,389 Kimco Realty 150 c 4,078 KLA-Tencor 150 10,048 Kohl's 310 15,422 Kroger 2,180 84,606 L Brands 110 10,576 Laboratory Corporation of America Holdings 50 a 5,618 Lam Research 150 10,768 Las Vegas Sands 300 13,530 Lear 200 20,766 Legg Mason 150 4,593 Leggett & Platt 150 6,226 Lennar, Cl. A 50 2,107 Liberty Interactive, Cl. A 700 a 18,242 Liberty Property Trust 50 c 1,466 Lincoln National 360 14,206 Linear Technology 100 4,273 LKQ 200 a 5,480 Lockheed Martin 210 44,310 Loews 300 11,103 Lowe's 1,550 111,073 LyondellBasell Industries, Cl. A 560 43,663 Macerich 50 c 3,899 Macy's 510 20,609 Mallinckrodt 50 a 2,905 Manpowergroup 160 12,216 Marathon Oil 1,250 12,163 Marathon Petroleum 1,220 50,984 Marriott International, Cl. A 260 15,933 Marsh & McLennan 460 24,532 Marvell Technology Group 750 6,637 Masco 310 8,181 MasterCard, Cl. A 410 36,502 Mattel 350 9,656 Maxim Integrated Products 150 5,010 McCormick & Co. 50 4,398 McDonald's 900 111,402 McGraw-Hill Financial 110 9,352 McKesson 560 90,149 Mead Johnson Nutrition 100 7,249 MEDNAX 50 a 3,473 Merck & Co. 1,240 62,831 MetLife 660 29,469 MGM Resorts International 300 a 6,024 Microchip Technology 100 4,481 Micron Technology 1,720 a 18,972 Microsoft 3,130 172,432 Mondelez International, Cl. A 1,250 53,875 Monsanto 460 41,676 Morgan Stanley 660 17,081 Mosaic 300 7,230 Motorola Solutions 260 17,360 Murphy Oil 410 8,040 Mylan 300 a 15,807 Nasdaq 50 3,100 National Oilwell Varco 310 10,087 Navient 700 6,692 NetApp 510 11,184 New York Community Bancorp 300 4,644 Newell Rubbermaid 160 6,205 News Corp., Cl. A 250 3,242 NextEra Energy 200 22,342 Nielsen Holdings 150 7,224 NIKE, Cl. B 720 44,647 Northern Trust 100 6,208 Northrop Grumman 160 29,610 Norwegian Cruise Line Holdings 50 a 2,269 NRG Energy 400 4,256 Nuance Communications 150 a 2,645 Nucor 600 23,442 NVIDIA 400 11,716 O'Reilly Automotive 100 a 26,090 Oceaneering International 100 3,385 Omnicom Group 360 26,406 ONEOK 550 13,700 Oracle 1,340 48,655 PACCAR 310 15,212 Packaging Corporation of America 100 5,083 Parker Hannifin 150 14,574 Paychex 160 7,658 PayPal Holdings 150 5,421 Pentair 250 11,780 People's United Financial 200 2,874 PepsiCo 1,040 103,272 Perrigo Company 50 7,229 Pfizer 3,300 100,617 PG&E 200 10,982 Phillips 66 1,070 85,760 Pinnacle West Capital 100 6,631 Plains GP Holdings, Cl. A 550 4,400 Plum Creek Timber 50 c 2,025 PNC Financial Services Group 250 21,662 Polaris Industries 50 3,692 PPG Industries 200 19,024 PPL 350 12,271 Praxair 200 20,000 Principal Financial Group 210 7,980 Procter & Gamble 1,400 114,366 Progressive 420 13,125 Prologis 100 c 3,947 Prudential Financial 360 25,229 Public Service Enterprise Group 400 16,520 Public Storage 50 c 12,678 PulteGroup 250 4,190 PVH 50 3,669 Qorvo 50 a 1,980 Quanta Services 500 a 9,350 Quest Diagnostics 150 9,851 Quintiles Transnational Holdings 50 a 3,042 Ralph Lauren 50 5,625 Raymond James Financial 50 2,190 Raytheon 260 33,342 Realogy Holdings 100 a 3,280 Red Hat 50 a 3,503 Regency Centers 50 c 3,619 Regions Financial 900 7,308 RenaissanceRe Holdings 50 5,632 ResMed 100 5,670 Reynolds American 192 9,590 Robert Half International 150 6,565 Rockwell Automation 50 4,778 Rockwell Collins 50 4,044 Ross Stores 370 20,816 Royal Caribbean Cruises 50 4,098 Sabre 100 2,561 salesforce.com 50 a 3,403 SanDisk 100 7,070 SCANA 100 6,295 Schlumberger 820 59,261 Scripps Networks Interactive, Cl. A 100 6,097 Seagate Technology 810 23,530 Sealed Air 250 10,132 SEI Investments 50 1,962 Sempra Energy 150 14,212 Sensata Technologies Holding 50 a 1,835 Sherwin-Williams 100 25,567 Simon Property Group 100 c 18,628 Sirius XM Holdings 2,500 a 9,250 Skyworks Solutions 100 6,892 Snap-on 50 8,078 Southern 400 19,568 Southwest Airlines 200 7,524 Spectra Energy 510 13,999 Sprint 850 a 2,567 St. Jude Medical 160 8,458 Stanley Black & Decker 150 14,151 Starbucks 650 39,500 Starwood Hotels & Resorts Worldwide 150 c 9,336 Stryker 100 9,915 SunTrust Banks 150 5,487 Synchrony Financial 350 a 9,947 T. Rowe Price Group 160 11,352 Target 1,250 90,525 TD Ameritrade Holding 100 2,758 TE Connectivity 210 12,004 TEGNA 350 8,403 Tesoro 260 22,685 Texas Instruments 1,130 59,811 Textron 310 10,608 The TJX Companies 370 26,359 Thermo Fisher Scientific 50 6,603 Tiffany & Co. 50 3,192 Time Warner 830 58,465 Time Warner Cable 160 29,122 Toll Brothers 100 a 2,762 Total System Services 50 2,008 Tractor Supply 100 8,831 Travelers 520 55,661 Trimble Navigation 50 a 965 Twenty-First Century Fox, Cl. A 1,870 50,434 Twenty-First Century Fox, Cl. B 660 17,886 Twitter 50 a 840 Tyco International 260 8,941 Tyson Foods, Cl. A 420 22,411 U.S. Bancorp 700 28,042 UDR 50 c 1,779 Union Pacific 820 59,040 United Continential Holdings 100 a 4,828 United Parcel Service, Cl. B 760 70,832 United Rentals 200 a 9,582 United Technologies 400 35,076 United Therapeutics 50 a 6,159 UnitedHealth Group 670 77,157 Universal Health Services, Cl. B 50 5,632 Unum Group 250 7,160 Valero Energy 1,430 97,054 Vantiv, Cl. A 50 a 2,353 Varian Medical Systems 50 a 3,856 VeriSign 100 a 7,560 Verisk Analytics, Cl. A 50 a 3,650 Verizon Communications 5,380 268,839 VF 110 6,886 Viacom, Cl. B 660 30,122 Visa, Cl. A 490 36,500 Vornado Realty Trust 100 c 8,846 Voya Financial 150 4,587 W.W. Grainger 50 9,834 Wabtec 50 3,198 Wal-Mart Stores 2,330 154,619 Walgreens Boots Alliance 600 47,832 Walt Disney 1,190 114,026 Waste Management 610 32,299 Waters 50 a 6,061 Weatherford International 900 a 6,066 WEC Energy Group 160 8,837 Wells Fargo & Co. 2,350 118,040 Welltower REIT 100 c 6,222 Western Union 670 11,953 Westlake Chemical 50 2,274 Weyerhaeuser 300 c 7,683 Whirlpool 100 13,439 WhiteWave Foods 50 a 1,888 Whiting Petroleum 100 a 735 Wyndham Worldwide 200 12,980 Xerox 740 7,215 Xilinx 100 5,027 XL Group 360 13,054 Xylem 100 3,595 Yum! Brands 310 22,435 Zimmer Biomet Holdings 50 4,963 Zoetis 150 6,457 Total Common Stocks (cost $19,434,347) Preferred Stocks.1% Germany Bayerische Motoren Werke 71 4,887 Fuchs Petrolub 44 1,804 Henkel & Co. 78 8,278 Total Preferred Stocks (cost $16,755) Number of Rights.0% Rights Value ($) Italy Saipem (cost $6,623) 384 a Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $55,701) 55,701 d Total Investments (cost $19,513,426) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR American Depository Receipts BR Bearer Certificate CDI Chess Depository Interest PC Participation Certificate RSP Retirement Savings Plan REIT Real Estate Investment Trust SDR Swedish Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, these securities were valued at $13,513 or .1% of net assets. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At January 31, 2016 net unrealized depreciation on investments was $1,254,672 of which $919,237 related to appreciated investment securities and $2,173,909 related to depreciated investment securities. At January 31, 2016 the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 16.6 Financial 16.6 Information Technology 11.8 Industrial 11.4 Consumer Staples 10.7 Health Care 10.2 Telecommunication Services 6.4 Materials 5.9 Energy 5.6 Utilities 4.5 Money Market Investment .3 † Based on net assets. The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 10,470,766 - - Equity Securities - Foreign Common Stocks† 93,858 7,622,254 †† - Equity Securities - Foreign Preferred Stocks† - 14,969 †† Mutual Funds 55,701 - - Rights† - 1,206 †† - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta U.S. Equity Fund January 31, 2016 (Unaudited) Common Stocks100.3% Shares Value ($) Automobiles & Components2.1% Delphi Automotive 130 8,442 Ford Motor 2,209 26,375 General Motors 1,910 56,612 Goodyear Tire & Rubber 440 12,500 Banks6.6% Bank of America 3,629 51,314 BB&T 213 6,957 Citigroup 465 19,800 Fifth Third Bancorp 326 5,151 Huntington Bancshares 292 2,505 JPMorgan Chase & Co. 2,153 128,103 KeyCorp 248 2,768 Regions Financial 304 2,468 SunTrust Banks 261 9,547 U.S. Bancorp 418 16,745 Wells Fargo & Co. 1,760 88,405 Zions Bancorporation 37 839 Capital Goods6.2% 3M 163 24,613 Allegion 21 1,272 Boeing 658 79,046 Dover 134 7,832 Eaton 175 8,839 Emerson Electric 202 9,288 Fastenal 72 2,920 Flowserve 56 2,164 General Dynamics 162 21,671 General Electric 973 28,314 Honeywell International 219 22,601 Illinois Tool Works 236 21,257 Jacobs Engineering Group 65 a 2,550 Masco 255 6,729 Northrop Grumman 57 10,548 PACCAR 148 7,262 Quanta Services 479 a 8,957 Raytheon 123 15,774 Rockwell Automation 42 4,014 Roper Technologies 16 2,811 Snap-on 13 2,100 Stanley Black & Decker 65 6,132 Textron 81 2,772 United Rentals 112 a 5,366 W.W. Grainger 24 4,721 Xylem 43 1,546 Commercial & Professional Services.6% ADT 64 1,893 Cintas 52 4,468 Dun & Bradstreet 17 1,673 Equifax 35 3,703 Nielsen Holdings 92 4,431 Pitney Bowes 153 2,996 Robert Half International 60 2,626 Waste Management 204 10,802 Consumer Durables & Apparel1.4% D.R. Horton 205 5,640 Hanesbrands 143 4,372 Harman International Industries 12 893 Hasbro 23 1,708 Leggett & Platt 76 3,155 Mattel 101 2,787 Michael Kors Holdings 243 a 9,696 Mohawk Industries 19 a 3,162 Newell Rubbermaid 46 1,784 NIKE, Cl. B 320 19,843 PulteGroup 162 2,715 PVH 47 3,449 Ralph Lauren 46 5,175 Whirlpool 28 3,763 Consumer Services2.0% Carnival 251 12,081 Chipotle Mexican Grill 4 a 1,812 Darden Restaurants 83 5,234 H&R Block 60 2,043 Marriott International, Cl. A 235 14,401 McDonald's 147 18,196 Royal Caribbean Cruises 67 5,491 Starbucks 287 17,441 Starwood Hotels & Resorts Worldwide 105 b 6,535 Wyndham Worldwide 88 5,711 Yum! Brands 175 12,665 Diversified Financials2.7% Affiliated Managers Group 33 a 4,428 American Express 175 9,362 Ameriprise Financial 103 9,337 Berkshire Hathaway, Cl. B 317 a 41,137 Discover Financial Services 199 9,112 Franklin Resources 438 15,181 Intercontinental Exchange 21 5,540 Invesco 92 2,754 Legg Mason 67 2,052 Moody's 122 10,875 Navient 144 1,377 Northern Trust 85 5,277 State Street 70 3,901 T. Rowe Price Group 200 14,190 Energy4.9% Apache 265 11,273 Cameron International 175 a 11,490 Chesapeake Energy 1,076 3,648 Columbia Pipeline Group 164 3,042 Devon Energy 164 4,576 Diamond Offshore Drilling 85 1,580 Ensco, Cl. A 141 1,379 EOG Resources 63 4,474 Exxon Mobil 42 3,270 FMC Technologies 118 a 2,968 Marathon Oil 284 2,763 Marathon Petroleum 702 29,337 Murphy Oil 109 2,137 ONEOK 139 3,462 Phillips 66 523 41,918 Schlumberger 448 32,377 Southwestern Energy 103 a 916 Spectra Energy 352 9,662 Tesoro 140 12,215 Transocean 378 3,939 Valero Energy 830 56,332 Williams 133 2,567 Food & Staples Retailing5.4% Costco Wholesale 160 24,179 Kroger 658 25,537 Sysco 227 9,037 Wal-Mart Stores 3,226 214,077 Food, Beverage & Tobacco5.7% Altria Group 780 47,666 Brown-Forman, Cl. B 27 2,642 Campbell Soup 111 6,262 Coca-Cola Enterprises 178 8,263 ConAgra Foods 85 3,539 Constellation Brands, Cl. A 37 5,642 Dr. Pepper Snapple Group 56 5,255 General Mills 281 15,879 Hershey 75 6,608 Hormel Foods 87 6,996 J.M. Smucker 31 3,978 Kellogg 50 3,672 McCormick & Co. 43 3,783 Mead Johnson Nutrition 44 3,190 Molson Coors Brewing, Cl. B 14 1,267 Mondelez International, Cl. A 739 31,851 Monster Beverage 12 a 1,620 PepsiCo 734 72,886 Philip Morris International 334 30,063 Reynolds American 129 6,444 Tyson Foods, Cl. A 321 17,129 Health Care Equipment & Services6.4% Abbott Laboratories 650 24,603 Aetna 224 22,812 AmerisourceBergen 337 30,182 Anthem 175 22,836 Baxter International 189 6,917 Becton Dickinson & Co. 29 4,216 Boston Scientific 96 a 1,683 C.R. Bard 21 3,849 Cardinal Health 473 38,488 Cerner 20 a 1,160 Cigna 139 18,570 DENTSPLY International 51 3,003 Edwards Lifesciences 29 a 2,268 Express Scripts Holding 631 a 45,350 HCA Holdings 359 a 24,979 Henry Schein 15 a 2,272 Intuitive Surgical 3 a 1,623 McKesson 273 43,948 Quest Diagnostics 41 2,692 St. Jude Medical 107 5,656 Stryker 51 5,057 Tenet Healthcare 62 a 1,681 Universal Health Services, Cl. B 54 6,083 Varian Medical Systems 17 a 1,311 Household & Personal Products1.0% Clorox 51 6,582 Colgate-Palmolive 182 12,290 Estee Lauder, Cl. A 157 13,384 Kimberly-Clark 153 19,648 Insurance3.4% Allstate 199 12,059 Aon 189 16,600 Chubb 131 14,788 Cincinnati Financial 71 4,092 Genworth Financial, Cl. A 357 a 992 Hartford Financial Services Group 154 6,188 Lincoln National 211 8,326 Loews 170 6,292 Marsh & McLennan 274 14,612 Principal Financial Group 217 8,246 Progressive 254 7,937 Prudential Financial 495 34,690 Torchmark 43 2,337 Travelers 238 25,476 Unum Group 164 4,697 XL Group 82 2,973 Materials4.3% Air Products & Chemicals 74 9,377 Airgas 25 3,500 Alcoa 401 2,923 Avery Dennison 61 3,714 Ball 62 4,143 Dow Chemical 885 37,170 E.I. du Pont de Nemours & Co. 501 26,433 Eastman Chemical 64 3,917 Ecolab 80 8,630 International Flavors & Fragrances 16 1,871 LyondellBasell Industries, Cl. A 535 41,714 Martin Marietta Materials 14 1,758 Monsanto 196 17,758 Newmont Mining 300 5,988 Nucor 272 10,627 PPG Industries 77 7,324 Praxair 61 6,100 Sealed Air 170 6,890 Sherwin-Williams 49 12,528 Vulcan Materials 22 1,940 Media4.8% CBS, Cl. B 202 9,595 Comcast, Cl. A 1,329 74,039 Interpublic Group of Companies 298 6,687 News Corp., Cl. A 153 1,984 Omnicom Group 167 12,249 Scripps Networks Interactive, Cl. A 57 3,475 TEGNA 168 4,034 Time Warner 321 22,611 Time Warner Cable 59 10,739 Twenty-First Century Fox, Cl. A 470 12,676 Twenty-First Century Fox, Cl. B 166 4,499 Viacom, Cl. B 281 12,825 Walt Disney 704 67,457 Pharmaceuticals, Biotech & Life Sciences7.9% AbbVie 441 24,211 Agilent Technologies 80 3,012 Allergan 30 a 8,533 Amgen 258 39,404 Baxalta 166 6,642 Biogen 90 a 24,575 Celgene 143 a 14,346 Gilead Sciences 1,044 86,652 Johnson & Johnson 594 62,037 Mallinckrodt 42 a 2,440 Merck & Co. 725 36,736 Mylan 145 a 7,640 PerkinElmer 26 1,256 Perrigo Company 17 2,458 Pfizer 2,248 68,542 Regeneron Pharmaceuticals 7 a 2,941 Waters 17 a 2,061 Zoetis 105 4,520 Real Estate1.7% American Tower 16 b 1,509 AvalonBay Communities 13 b 2,229 Boston Properties 33 b 3,835 CBRE Group, Cl. A 131 a 3,664 Crown Castle International 58 b 5,000 Equity Residential 31 b 2,390 General Growth Properties 299 b 8,384 HCP 66 b 2,372 Host Hotels & Resorts 473 b 6,551 Kimco Realty 76 b 2,066 Macerich 61 b 4,756 Plum Creek Timber 61 b 2,471 Prologis 85 b 3,355 Public Storage 45 b 11,410 Realty Income 23 b 1,283 Simon Property Group 82 b 15,275 Ventas 29 b 1,604 Vornado Realty Trust 19 b 1,681 Welltower REIT 67 b 4,169 Weyerhaeuser 134 b 3,432 Retailing6.0% Amazon.com 43 a 25,241 AutoNation 68 a 2,941 AutoZone 7 a 5,372 Bed Bath & Beyond 107 a 4,619 Best Buy 572 15,976 CarMax 58 a 2,562 Dollar General 103 7,731 Expedia 23 2,324 GameStop, Cl. A 152 3,984 Gap 218 5,389 Genuine Parts 104 8,962 Home Depot 507 63,760 Kohl's 96 4,776 L Brands 99 9,519 Lowe's 615 44,071 Netflix 13 a 1,194 Nordstrom 211 10,360 O'Reilly Automotive 37 a 9,653 Priceline Group 12 a 12,780 Ross Stores 113 6,357 Signet Jewelers 23 2,668 Staples 481 4,291 Target 424 30,706 The TJX Companies 139 9,902 Tiffany & Co. 56 3,575 Tractor Supply 39 3,444 Urban Outfitters 111 a 2,540 Semiconductors & Semiconductor Equipment2.8% Analog Devices 94 5,063 Avago Technologies 75 10,028 Broadcom, Cl. A 78 4,264 First Solar 65 a 4,463 Intel 881 27,329 KLA-Tencor 299 20,030 Lam Research 89 6,389 Linear Technology 83 3,547 Microchip Technology 34 1,524 Micron Technology 1,041 a 11,482 NVIDIA 274 8,025 Skyworks Solutions 79 5,445 Texas Instruments 568 30,064 Xilinx 75 3,770 Software & Services7.4% Accenture, Cl. A 223 23,535 Activision Blizzard 136 4,736 Adobe Systems 34 a 3,030 Alliance Data Systems 10 a 1,998 Alphabet, Cl. A 55 a 41,874 Alphabet, Cl. C 56 a 41,605 CA 75 2,155 Citrix Systems 57 a 4,016 Cognizant Technology Solutions, Cl. A 109 a 6,901 Computer Sciences 57 1,828 CSRA 57 1,526 eBay 470 a 11,026 Electronic Arts 66 a 4,260 Facebook, Cl. A 68 a 7,630 Fidelity National Information Services 84 5,017 Fiserv 82 a 7,754 International Business Machines 280 34,941 Intuit 52 4,967 MasterCard, Cl. A 146 12,998 Microsoft 1,220 67,210 Oracle 952 34,567 Paychex 78 3,733 PayPal Holdings 95 a 3,433 Red Hat 32 a 2,242 salesforce.com 28 a 1,906 Teradata 64 a 1,558 Total System Services 64 2,570 VeriSign 49 a 3,704 Visa, Cl. A 282 21,006 Western Union 218 3,889 Xerox 451 4,397 Technology Hardware & Equipment6.9% Amphenol, Cl. A 81 4,015 Apple 2,140 208,308 Cisco Systems 2,044 48,627 EMC 1,041 25,786 F5 Networks 39 a 3,657 Hewlett-Packard Enterprise 1,207 16,608 Juniper Networks 346 8,166 Motorola Solutions 175 11,685 NetApp 251 5,504 Seagate Technology 143 4,154 TE Connectivity 218 12,461 Telecommunication Services3.4% CenturyLink 551 14,006 Level 3 Communications 47 a 2,294 Verizon Communications 3,087 154,257 Transportation3.3% American Airlines Group 621 24,213 C.H. Robinson Worldwide 93 6,024 CSX 289 6,653 Delta Air Lines 787 34,856 Expeditors International of Washington 115 5,189 FedEx 69 9,169 J.B. Hunt Transport Services 26 1,890 Kansas City Southern 14 992 Southwest Airlines 501 18,848 Union Pacific 263 18,936 United Continential Holdings 170 a 8,208 United Parcel Service, Cl. B 332 30,942 Utilities3.4% AGL Resources 35 2,225 Ameren 111 4,986 American Electric Power 215 13,109 CenterPoint Energy 81 1,447 CMS Energy 155 6,026 Dominion Resources 105 7,578 DTE Energy 118 10,031 Duke Energy 241 18,147 Entergy 141 9,952 Eversource Energy 90 4,842 Exelon 282 8,339 FirstEnergy 387 12,794 NextEra Energy 164 18,320 NiSource 231 4,853 Pinnacle West Capital 46 3,050 PPL 297 10,413 SCANA 54 3,399 Southern 334 16,339 WEC Energy Group 42 2,320 Xcel Energy 289 11,046 Total Common Stocks (cost $5,256,145) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $47,149) 47,149 c Total Investments (cost $5,303,294) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized depreciation on investments was $207,997 of which $270,005 related to appreciated investment securities and $478,002 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 7.9 Software & Services 7.4 Technology Hardware & Equipment 6.9 Banks 6.6 Health Care Equipment & Services 6.4 Capital Goods 6.2 Retailing 6.0 Food, Beverage & Tobacco 5.7 Food & Staples Retailing 5.4 Energy 4.9 Media 4.8 Materials 4.3 Insurance 3.4 Telecommunication Services 3.4 Utilities 3.4 Transportation 3.3 Semiconductors & Semiconductor Equipment 2.8 Diversified Financials 2.7 Automobiles & Components 2.1 Consumer Services 2.0 Real Estate 1.7 Consumer Durables & Apparel 1.4 Household & Personal Products 1.0 Money Market Investment .9 Commercial & Professional Services .6 † Based on net assets. The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 5,024,377 - - Equity Securities - Foreign Common Stocks† 23,771 - - Mutual Funds 47,149 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 By: /s/ James Windels James Windels Treasurer Date: March 23, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
